Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2011/0021902).
Regarding claim 1, Kim et al disclose processing electrocardiogram information, comprising receiving, by an electrocardiogram workstation (remote viewer 600), electrocardiogram data 510 output by a plurality of electrocardiogram monitoring devices 100. The electrocardiogram data 510 comprises an identification ID of a tested object, an ID of an electrocardiogram monitoring device and detection time information. See paragraph [0087].  Patient ID Checker and Classifier 320 performs electrocardiogram data analysis on the electrocardiogram data, and generates report data. Repository 400 stores the report data. See Fig. 114. The report data comprises: report conclusion data, report table item data and/or report graphic data corresponding to the ID of the tested object. See paragraph [0087].  
Regarding claim 2, Kim et al disclose the querying corresponding report data according to a user ID of the user comprises: determining user authority information of the user according to the user ID.  Control methods determine IDs of one or more tested objects associated with the user ID according to the user authority information are correct. See paragraphs [0067] and [0069]. ID checker and classifier 320 queries the report data of the IDs of the one or more tested objects associated with the user ID. See paragraph [0089].  
Regarding claim 3, Kim et al disclose the method comprises receiving the consultation result feedback data from feedback information storage 440. The report conclusion data is updated according to the report conclusion modification data, and the report table item data is updated according to the report table item modification data using the data selector 550.  
Regarding claim 4, Kim et al disclose receiving a report output instruction output by the user for remote viewer 600, and determining output mode information from broadcasting server 500 and output 
Regarding claim 5, Kim et al disclose before the obtaining a user ID of an associated user corresponding to the user ID according to the report data consultation request, configuring level attribute information of each user using the checker and classifier 320. The user ID of the associated user corresponding to the user ID is determined according to the level attribute information of the user ID. See paragraph [0090]. Associated user record data is generated and the associated user record data is stored. See paragraphs [0095] and [0100].
Regarding claims 11-13, Kim et al disclose the electrocardiogram workstation remote viewer 600 comprises any computer which inherently has a memory used for storing programs and a processor used for executing the method according to claim 1. See paragraph [0114].  
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
11/5/2021